Citation Nr: 1523217	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-24 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision by the RO in Los Angeles, California.  In June 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  

In April 2015, the Veteran testified during a Board video conference hearing held before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with claims fil.  During the hearing, the undersigned agreed to hold the record open for 30 days to allow for the submission of additional evidence.  It appears that no additional evidence has since been received.

The Veteran's appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.  The relevant documents are primarily located in VBMS, including the April 2015 hearing transcript.  

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the matter of service connection for hearing loss is warranted. 

A brief review of the facts reflects that a VA audiology examination took place in February 2012.  At that time, test results were found to be invalid for rating purposes.  The examiner opined that it was not at least as likely as not that hearing loss was caused by or the result of military service.  The examiner explained that hearing sensitivity was within normal limits on discharge from military service.  Also referenced as supporting rationale was an Institute of Medicine's report, "Noise and Military Service: Implications for Hearing loss and Tinnitus", stating that the committee's understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss an earlier noise exposure is extremely unlikely.

VA records show that the Veteran was fitted for hearing aids in May 2013.  

A second VA audiology examination was conducted in March 2013.  At that time, testing revealed bilateral hearing loss to an extent recognized as a disability for VA purposed.  The report documents that that the Veteran's duties during military service consisted of office work/rifle chaser, with no participation in combat.  The Veteran reported firing weapons with both hands and using hearing protection; and did not require a hearing conservation program.  The examiner opined that it was not at least as likely as not that hearing loss was caused by or the result of military service.  It was noted that an enlistment audiogram revealed normal hearing bilaterally and that a separation examination report also showed normal thresholds bilaterally.  

In hearing testimony provided in April 2015, the Veteran explained that he believed that his hearing loss began while on emergency leave from recruit training in 1974.  He stated that he flew home aboard an Air Force C-130, and was not given proper headgear/ear protection during the flight.  During the flight, the plane made multiple changes of altitude causing a ruptured eardrum.  The Board notes that service connection was established for tinnitus in an August 2013 rating action, based on this reported service-related incident.  

It does not appear that the Veteran's contentions , as summarized above, were considered by either the 2012 or 2013 examiners.  Accordingly , the Board finds further examination and opinion-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-are needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  . See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the AOJ should arrange for the Veteran to undergo VA audiology examination, by an appropriate physician or audiologist.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the service connection claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the requested examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include records of Dr. K. as mentioned by the Veteran during his 2015 hearing testimony.   

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran dating back at least 6 years, or more if available.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an Ear, Nose and Throat (/ENT) physician or audiologist, at a VA medical facility.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the testing results, for each ear, the examiner should determine whether the Veteran manifests hearing loss disability per VA standards.

Then, for each such diagnosed disability, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability is the result of injury or disease incurred or aggravated in service, to particularly include as a result of acoustic trauma and a ruptured eardrum reportedly sustained in 1974 and/or as a result of in-service noise exposure.

In providing the requested opinion, the examiner should specifically consider and discuss all pertinent medical evidence, to particularly include all in- and post-service medical records, as well as all lay assertions concerning the Veteran's ear/trauma and in and post-service noise exposure, and as to onset and continuity of symptoms.  

All testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for bilateral hearing loss in light of all pertinent evidence and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


